DETAILED ACTION
	This office action is in response to the application filed 09/02/2020.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or disclose:
Re claim 1 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a first electrode electrically connected to one of the two input/output terminals and provided in the package so as to be at least partially exposed from the first surface of the package; and a second electrode electrically connected to another one of the two input/output terminals and provided in the package so as to be at least partially exposed from the second surface or the third surface of the package” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 18 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “first electrode electrically connected to one of the two input/output terminals and provided in the first package so as to be at least partially exposed from the first surface of the first package, and a second electrode electrically connected to another one of the two input/output terminals and provided in the first package so as to be at least partially exposed from the second surface or the third surface of the first package; and a second electronic component including a second package and a third electrode at least partially exposed at an outer surface of the second package” in combination with the additionally claimed features, as are claimed by Applicant.
Therefore, Applicant's claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,917,082, US 2020/0194405, US 2020/0027957, US 2019/0245443, US 2019/0181078, US 2019/0037700, and US 2013/0163211 all fail to teach or disclose the limitations indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKAISHA JACKSON/Examiner, Art Unit 2838                                                                                                                                                                                                        

/KYLE J MOODY/Primary Examiner, Art Unit 2838